Citation Nr: 1615683	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-12 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to November 2001, from March 2003 to May 2003, and from October 2005 to February 2007, including service in Egypt from January 2006 to January 2007.  He had additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.  The issue on appeal was previously remanded for further development in a September 2015 Board decision.  As discussed below, the record shows substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's low back disability did not have its onset in service and is not otherwise related to service; arthritis did not manifest within the first post-service year.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistant Act of 2000 (VCAA), VA has duties to notify and assist the Veteran in developing his claim.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b) (2015).  These requirements were met through January 2009 letter, which notified the Veteran of the evidentiary requirements of service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, several VA examination reports, and lay evidence from the Veteran and others.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c) (2015).

The Veteran was afforded pertinent VA spine examinations in April 2009, January 2012, and October 2015.  The Board finds that these VA examination reports and the October 2015 medical opinion together are sufficient for adjudicatory purposes.  Additionally, there has been substantial compliance with the Board's remand directives, as Social Security Administration records, updated VA outpatient records, and the October 2015 medical opinion were obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  
In July 2015, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the July 2015 Board hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection for his low back disability.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A decision of the U. S. Court of Appeals for the Federal Circuit clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).

Analysis - Low Back Disability

The Veteran contends that he hurt his back while on active duty in Egypt in December 2006; he believes this injury is the cause of his currently diagnosed low back disabilities.  See November 2009 notice of disagreement.  He does not allege, and the competent and credible evidence of record does not otherwise reflect, that his back disability is related to his subsequent Reserve service; accordingly, this theory of entitlement will not be explored.

The Board notes that the Veteran carries current diagnoses of mild thoracolumbar spondylosis with mild radiculopathy and scoliosis and mild thoracic wedge compression at T11 to T12.  See October 2015 VA examination report.  Thus, the Veteran meets the first element to establish service connection, a current disability.

In regard to in-service injury, the Veteran has provided numerous statements and testimony suggesting that he hurt his back when falling off a tower ladder he was climbing on active duty in Egypt.  See, e.g., November 2009 notice of disagreement; October 2010 VA treatment note; March 2011 VA treatment note; September 2011 Veteran email.  Lay statements from R.P. and the Veteran's commanding officer substantiate that a back injury occurred in Egypt.  See lay statement of R.P. received November 2009 and lay statement of Maj. S.T. received November 2011.  As the Board has no reason to doubt the veracity of these lay statements, the Board concedes that the Veteran injured his back in service, establishing the second element for service connection.

The Board notes that in support of his claim, the Veteran submitted a line of duty (LOD) investigation memorandum.  However, the Board affords this document no probative value.  First, the memorandum is unsigned.  Second, it states that the Veteran hurt his back in an incident that occurred in December 2005; however, the Veteran was not in Egypt until January 21, 2006.  See DD Form 214 for 2005 through 2007.  Third, the memorandum, which is dated March 8, 2011, states that resulting diagnoses for the December 2005 injury were thoracic and lumbosacral spondylosis without myelopathy; however, the remainder of the competent evidence of record reflects these conditions were not diagnosed until 2008.  Fourth, the memorandum, which was submitted by the Veteran, notes that a copy of the line of duty investigation would be permanently filed in the Veteran's service personnel records (SPRs).  However, there is no such document included in his SPRs.  

Returning to the elements of service connection, the only element that remains to establish service connect is nexus - a connection between the in-service injury and the current disability.   

A post-deployment health assessment dated January 2007 reflects the Veteran was seen three times at sick call during his Egypt deployment; no sick call records reflect complaints of or treatment for back pain.  However, the January 2007 health assessment reflects the Veteran reported back pain during deployment that did not persist.  A post-deployment health assessment dated February 2007 reflects the Veteran's general health was very good with no medical problems and no medical referral was indicated; he was deemed deployable.  In this assessment, the Veteran reported that his left shoulder went numb during a 12-mile ruck march and that he had developed gastroesophageal reflux (GERD) symptoms while on deployment; critically, there was no mention of a back injury.   

The first medical record reflecting back pain complaints after active service is a VA emergency department record dated March 2008.  At that time, he reported upper lumbar back pain for the previous one and a half years, on and off, with shooting pain to his left leg.  He received an MRI of the lumbar spine to investigate the reported left leg radiculopathy in May 2008; it showed a normal lumbar spine with a small Schmorl's node present at the inferior endplate of the T11 and superior endplate of L1.  An annual medical certificate dated June 2008 indicates complaints of chronic lower back pain.

The Veteran was seen by the VA pain clinic in October 2008; the Veteran was then employed full-time as a maintenance person, which exposed him to stress, heavy lifting, and repetitious movements.  He was diagnosed with thoracic spondylosis without myelopathy and lumbar spondylosis without myelopathy at this visit.  To the extent this diagnosis suggests the presence of arthritis, it occurred more than one year after active duty, precluding presumptive service connection.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The Veteran reported daily exercise and that his back pain was worsened by work activities.  He was seen again by the VA pain clinic in November 2008 for low back pain with radiation to the right lower extremity.  He reported it was due to falling from a ladder in the military and hyperextending his back. 

The Veteran filed the underlying claim for service connection for a back injury in January 2009.  

He received his first of three VA spine examinations in April 2009.  The examiner reviewed the Veteran's file, conducted an in-person interview, and documented the Veteran's assertions and appropriate medical measurements.  The examiner acknowledged the Veteran's in-service injury and current back condition; however he opined that there was no medical evidence suggesting the Veteran's back problems were due to service.  Instead, the examiner opined the back condition was due to the Veteran's current work activity, citing the above noted October 2008 VA pain clinic notes.  

In May 2009 the Veteran received an MRI of his cervical spine which showed mild degenerative disc disease at C4 to C5 without abnormal cord signal.  He subsequently received an MRI of his lumbar spine in May 2010; the impression was mild multilevel spondylosis and mild facet arthropathy without significant spinal canal or neural foraminal narrowing.  

An October 2010 VA treatment note reflects the Veteran complained of tingling sensations in his right leg due to his claimed in-service back injury; it also noted these sensations were not nerve related but were due to muscle spasms.  The Veteran also reported a recent fall that had caused upper back pain.  In a December 2010 VA treatment note, the Veteran reported that he injured his back in late 2006 on active duty and the issues started slowly; he also reported that he had minimized the injury.  

A January 2011 VA treatment note reflects the Veteran was seeking an evaluation for low back pain; he was diagnosed with chronic low back pain and chronic back muscle spasms.  Several March 2011 VA treatment notes reflect the Veteran reported the claimed in-service injury; specifically that he sustained a 42 foot fall from a ladder and bounced off of concrete after the fall.   The Veteran also reported that he lied about the severity of the injury after returning to Fort Hood to advance his military career.  However, the Board emphasizes that as noted above, the Veteran did report other medical problems at the end of his deployment.

An April 2011 VA social work note reflects the Veteran complained his back hurt too badly to ride in the car for long periods of time and he did not feel capable of working at that time; however he had been going to drills with the Army Reserve for the past several months.  The Veteran received x-rays of the lumbar spine in June 2011, which revealed minor abnormalities; the impression was either scoliosis or muscle spasm.  See June 2011 VA general medical examination report.  The Veteran also sought treatment for low back pain at the VA in June 2011 and September 2011.  

The Veteran received a second VA spine examination in January 2012.  The examiner was not requested to, and did not, provide a nexus opinion regarding the Veteran's spine disability.  X-rays were taken in conjunction with the examination.  The thoracic views resulted in a normal study and the lumbar spine views resulted in an impression of spondylosis and scoliosis. 

The next mention of back problems in the medical evidence is in December 2014 VA treatment notes.  The Veteran had been admitted to the hospital for a different condition, and he reported back pain at a one out of ten in severity.  X-rays were taken, which revealed mild scoliosis and mild wedge compression deformity at T11 and T12 that were thought to be old.  In another VA treatment note a few days later, the Veteran denied back pain.  A January 2015 VA treatment note reflects the Veteran was evaluated for back pain; the provider referred the Veteran to Prosthetics for new shoes with height adjustment and arch supports which the provider thought would "take care" of his back pain problem.  An April 2015 VA treatment note reflects the Veteran sought treatment for left knee and ankle pain after a jump shot in a basketball game the previous night; he denied neck and back pain.  

The Veteran received his third and final VA spine examination in October 2015.  The examiner reviewed the Veteran's file, conducted an in-person interview, and documented the Veteran's assertions and appropriate medical measurements.  The examiner, however, opined that the Veteran's low back disability was not likely connected to service.  In support of this conclusion, the examiner cited numerous records from the Veteran's claims file.  Of note, the examiner cited the January 2007 post-deployment health assessment in which the Veteran denied ongoing back pain; the examiner suggested this showed that the Veteran's in-service back injury was not chronic, especially since the Veteran reported ongoing symptoms related to his shoulder and GERD in the post-deployment assessments.  The examiner also cited the May 2008 spine MRI which was normal besides a small Schmorl's node.  The examiner noted that Schmorl's nodes are common with minor degeneration of an aging spine and typically reflect that degeneration of the spine has occurred over time.  The examiner also discussed the May 2009 cervical MRI report that revealed mild degenerative disc disease and widespread spondylosis of the spine, which the examiner felt supported a non-traumatic etiology for these conditions.

In addition, the October 2015 examiner also acknowledged the Veteran's April 2010 MRI showed multilevel spondylosis and mild facet arthropathy, however this condition was not diagnosed within a year after separation from active duty.  The examiner discussed the December 2014 x-ray which suggested old, mild wedge compression deformities at T11 and T12.  The examiner noted that these deformities were not present on the June 2011 x-ray studies or the MRI studies taken in 2008 and 2010; as a result, the examiner suggested these deformities were new or due to an inter-current injury to the back.  The examiner did acknowledge, however, that the newly found T11 and T12 deformities could be compatible with both physiological wedging and old compression deformities.  

The October 2015 examiner concluded that, based on all the evidence of record, the etiology of the Veteran's current back condition was not service-related but was most likely due to the aging process.  In connection with the degenerative changes, the examiner cited medical treatise literature indicating that spondylosis, or degenerative changes in the intervertebral discs are an inevitable result of aging, and are influenced by major and minor mechanical stresses to the cervical spine.  He further noted that spondylosis is a natural progressive process of aging that is seen in 10 percent of individuals by the age of 25 years and in 95 percent of individuals by the age of 65 years.  The examiner further opined that the Veteran's claimed radiculopathy was likely due to his lumbar spondylosis.  The examiner emphasized that middle-aged patients with idiopathic scoliosis, such as the Veteran, have elevated frequency of disc degeneration and mild back pain, but there is no evidence of causality.

The only evidence of record that links the Veteran's current low back disability to service is the Veteran's own lay statements.  The Board acknowledges that the Veteran is competent to report the in-service injury and ongoing symptoms.  However, as a layperson, he is not competent to provide an opinion as to whether his current disability is etiologically related to his 2006 injury in service because this involves a complex medical question which requires medical expertise, particularly as it is based upon interpretation of medical diagnostic testing such as X-rays and MRIs. The Board also acknowledges that the Veteran has asserted that he minimized and/or lied about the extent of the injury in order to be promoted.  The Board does not find the Veteran's statements in this regard credible.  In the post-deployment assessment conducted in early 2007 the Veteran reported in-service back pain that had resolved, he also reported ongoing problems with his shoulder and with GERD, both of which were treated during the deployment.  In addition, the lay statement received from Maj. S.T. stated that the Veteran was given every opportunity to report any medical issues before release from active duty.  In addition, the evidence of record suggests that the Veteran is a poor historian.  The Veteran's account of the back injury has been inconsistent over the course of the appeal and is considerably more substantial than the account provided by the only known eye witness, R.P., who stated that the Veteran was climbing down a tower when he slipped off one of the steps when, "[h]e tumbled down several steps before managing to stop himself."  

The Veteran was not treated for a low back injury in service and his separation assessment reflects that in-service back pain resolved prior to exit.  The Veteran returned to a civilian job that involved stress, heavy lifting, and repetitious movements which increased the Veteran's back complaints.  He was not diagnosed with low back arthritis within one year of separation from active duty, thus he cannot benefit the relaxed provisions regarding service connection for chronic diseases.  Walker, supra.

As far as direct service connection, there are two competent nexus opinions of record.  Both of these opinions fail to link the Veteran's current back disability to service, although only one is highly probative.  The October 2015 VA examination report states the Veteran's current low back disability is due to aging and not the conceded in-service injury.  The Board finds the October 2015 VA examination report and related medical opinion to be very probative, as it discusses the Veteran's medical history in significant detail and provides substantial explanation for the conclusions that includes citations to pertinent medical evidence and general medical principles.  As such, service connection must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


